Citation Nr: 1043523	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a skin 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 
1971.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).


FINDINGS OF FACT

1.  In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for tinnitus.

2.  In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal to the claim to reopen a 
claim of entitlement to service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the claim to reopen a claim of entitlement to service 
connection for a skin disorder, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2005, the Veteran filed a claim for service 
connection for tinnitus.  By a rating decision dated in April 
2006, service connection for tinnitus was denied.  The Veteran 
perfected an appeal to this decision in June 2007.  In October 
2007, the Veteran filed a claim to reopen a previously denied 
claim of entitlement to service connection for a skin disorder.  
By a rating decision dated in February 2008, the claim to reopen 
a previously denied claim of entitlement to service connection 
for a skin disorder was denied.  The Veteran perfected an appeal 
to this decision in August 2008.  In April 2010, the Veteran's 
representative submitted a written statement withdrawing the 
claim of entitlement to service connection for tinnitus and the 
claim to reopen a claim of entitlement to service connection for 
a skin disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made 
by the Veteran or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by the 
appellant personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

With regard to the issue of entitlement to service connection for 
tinnitus and the claim to reopen a claim of entitlement to 
service connection for a skin disorder, prior to the promulgation 
of a decision by the Board, the Veteran indicated that he wished 
to withdraw his appeal as to these issues.  As a result, no 
allegation of error of fact or law remains before the Board for 
consideration with regard to the issue of entitlement to service 
connection for tinnitus and the claim to reopen a claim of 
entitlement to service connection for a skin disorder.  As such, 
the Board finds that the Veteran has withdrawn his claims as to 
these issues, and accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of entitlement 
to service connection for tinnitus and the claim to reopen a 
claim of entitlement to service connection for a skin disorder, 
and they are dismissed.


ORDER

The claim of entitlement to service connection for tinnitus is 
dismissed.

The claim to reopen a claim of entitlement to service connection 
for a skin disorder is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


